Title: From James Madison to Thomas Todd, 6 June 1823
From: Madison, James
To: Todd, Thomas


        
          My dear Sir
          Montpr. June 6. 1823
        
        A letter just recd. from Mrs. Todd has given us very great pleasure first because it assures us of the progressive restoration of your health, and secondly because it pledges anew the visit so long & as anxiously wished by us. I hope your health will continue to improve and that nothing will interfere to keep our families apart the ensuing fall & winter.
        I have recd. a letter from R. B. Lee wishing me to drop a few lines to you & Judge Duvall, bearing my testimony to his capacity and worth, as

a candidate for the vacant Clerkship of the Supreme Court of the U. S. Without knowing who may be his competitors, or supposing that I can add to your knowledge of his character & public standing I owe it to a personal friendship contracted in early life, and continued through a long one, to say that I regard him as possessing a sound & well cultivated understanding, with much experience in public business unimpeached integrity, and amiable manners, & that with this view of his estimable qualities it wd. be truly gratifying to me to see him in comfort & at ease as far as so happy a destiny may be permitted by the course of public circumstances. In the early stages of our Constitutional history his public services gained him much credit: and afforded evidence of talents which may be properly appealed to in his favour.
        Besides such news as we have from abroad, you will find in the newspapers whatever deserves notice at home. The cotton planters you see are enjoying prices not before dreamt of. The price of Tobo. is doing well for another class, and altho’ the farmers have not generally been fortunate in their last crop, they have a better prospect in the approaching one as to quantity, and better hopes as to a market. The Hessian fly has not been idle, but its ravages have been less extensive than usual.
        Mrs. M. writes to her sister and will include my affectionate regards for her, as I do hers for yourself. Adieu most respectfully & cordially.
        
          James Madison
        
      